                  Case 2:19-cv-01855-APG-BNW Document 11 Filed 07/13/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Cinnabon Franchisor SPV LLC
                                                              DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
             v.                                               Case Number: 2:19-cv-01855-APG-BNW

Liquidchronic.com, LLC

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Cinnabon Franchisor SPV LLC and against defendant
         Liquidchronic.com, LLC as follows:

         Defendant Liquidchronic.com, LLC, its respective officers, agents, servants, employees, and all
         persons acting in concert or participation with it are permanently enjoined from using plaintiff's
         CINNABON trademarks as set forth above, or any confusingly similar variations thereof, alone or in
         combination with any other letters, words, letter strings, phrases or designs, in commerce, on any
         product or service, or in connection with any business, or for any other purpose (including on any of
         the defendant's products in any manner, on websites, or in any advertising).

         Plaintiff Cinnabon Franchisor SPV LLC is awarded reasonable attorneys' fees and costs in the
         amount of $12,785.65.


          6/23/2020
          7/10/2020
          6/26/2020
          6/24/2020
          7/2/2020
          7/13/2020
          7/6/2020
          6/30/2020
          7/1/2020
           7/9/2020
          7/8/2020
          6/19/2020
         6/18/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
